Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 16-19, in the reply filed on September 20, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 and 20-22 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a catalyst (claims 9 and 20), and to a nonelected method of making a diene (claims 10-15, 21, and 22), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021.
Claims 1-8 and 16-19 are presently under consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over "Selective dehydration of 2,3-butanediol to 3-buten-2-ol over ZrO2 modified with CaO," by Hailing Duan et al. (hereinafter “Duan et al.”).
Regarding claims 1, 3, 6, and 17, Duan et al. teach catalysts comprising calcium oxide loaded onto monoclinic ZrO2 (m-ZrO2).  See the Abstract of Duan et al., as well as page 227, Section 2.1, which discloses “CaO/ZrO2 catalysts are expressed as CaO-X-T, where X is the CaO loading (wt%), and T is the calcination temperature (°C) after impregnation.”
	Regarding claims 5 and 16, Duan et al. teach a ZrO2 catalyst modified with CaO exhibiting a MOn content of 0.068, wherein MOn content is defined as the mole ratio of the metal (Ca) in metal oxides to Zr in m-ZrO2 (“0.01 mol or more and 0.3 mol or less”).  See Table 1 of Duan et al.
	In view of these teachings, Duan et al. anticipate claims 1, 3, 5, 6, 16, and 17.
	In the alternative, Duan et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the catalyst being “for producing a conjugated diene…” e.g., isoprene or 1,3-butadiene, as recited therein.
	However, these limitations presently recited in Applicants’ claims are considered statements of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If 
Further, because Duan et al. teach a catalyst structurally reading upon Applicants’ claims, by teaching a catalyst comprising calcium oxide and zirconium oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Duan et al. to effectively and successfully produce conjugated dienes, such as recited in Applicants’ claims, absent the showing of convincing evidence to the contrary.

Claims 1, 3, 6-8, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Dehydration of 1,3-butanediol using zirconia-supported calcium oxide catalyst; Dehydration of 1,3-Butanediol,” by Rikako Yotsumoto et al. (hereinafter “Yotsumoto et al.”; Applicants’ submitted art).
Regarding claims 1, 3, 6, 8, 17, and 19, Yotsumoto et al. teach catalysts comprising calcium oxide (CaO) supported on monoclinic and yttria stabilized zirconia (YSZ).  See page 1 of Yotsumoto et al.
Regarding claims 7 and 18, Yotsumoto et al. teach that the yttria stabilized zirconia (YSZ) is in tetragonal form.  See the Table of Yotsumoto et al.
claims 1, 3, 6-8, and 17-19.
In the alternative, Yotsumoto et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the catalyst being “for producing a conjugated diene…” e.g., isoprene or 1,3-butadiene, as recited therein.
However, these limitations presently recited in Applicants’ claims are considered statements of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, because Yotsumoto et al. teach a catalyst structurally reading upon Applicants’ claims, by teaching a catalyst comprising calcium oxide and zirconium oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalysts disclosed in Yotsumoto et al. to effectively and successfully produce conjugated dienes, such as recited in Applicants’ claims, absent the showing of convincing evidence to the contrary.


Claim Rejections - 35 USC § 103
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over "Selective dehydration of 2,3-butanediol to 3-buten-2-ol over ZrO2 modified with CaO," by Hailing Duan et al. (hereinafter “Duan et al.”) as applied to claims 1 and 3 above, and further in view of Vecchini et al. (U. S. Patent Publication No. 2017/0313633).
Duan et al. is relied upon for its teachings as stated in the above 102(a)(1) rejection of claims 1 and 3.  While Duan et al. teach a catalyst structurally reading upon that instantly claimed, this reference does not teach or suggest the limitations of Applicants’ claims 2 and 4 regarding the mass flow rate conditions respectively recited therein.
Regarding claims 2 and 4, Vecchini et al. teach processes for the production of 1,3-butadiene from a gaseous stream comprising 1,3-butanediol (Abstract; paragraphs [0038]-[0049]), wherein the process conditions include a weight hourly space velocity (WHSV) ranging from 0.5 h-1 and 30 h-1, preferably from 1 h-1 and 20 h-1.  See paragraph [0070] of Vecchini et al.
As it has been shown that the catalyst of Duan et al. would be expected to effectively and successfully be used in the production of conjugated dienes, absent the showing of convincing evidence to the contrary, it further would have been obvious to one of ordinary skill in the -1 and 30 h-1, as suggested by Vecchini et al.
Additionally, it is noted that the WHSV disclosed by Vecchini et al. overlaps the range of “1.5 h-1 or less”, as recited in Applicants’ claims 2 and 4.
The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Exemplary prior art includes Ninagawa et al. (U. S. Patent No. 4,593,145), which teaches a process for producing isoprene from an alkyl tertiary butyl ether and formaldehyde (Abstract), wherein an exemplary alkyl tertiary butyl ether is 3-methyl-1,3-butandiol (3-methyl-1,3-butanediol; col. 6, lines 47-59).  Ninagawa et al. do not teach or suggest the employment of a catalyst comprising calcium oxide and zirconium oxide (col. 7, lines 41-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 18, 2022